DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art cited in the parent applications has been reviewed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-25 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewin (US 6,283,040) in view of Close (US 5,749,303) and Smock (US 3,319,994).
Lewin discloses a railcar having features similar to those recited in the instant claims, including roof 27, upper adjustable first side walls 51A, 51B, and lower non-adjustable second side walls (C8:11); wherein, the first and second side walls are 
Close discloses a railcar, wherein the side walls are in the form of screens.
Smock discloses a transportation vehicle wherein roof 12 are configured to be coupled/decoupled such that roof 12 can be moved independently from the side walls.
In view of Close, I would have been obvious to one of ordinary skill in the art to make the side walls of Lewin in the form of screens, similar to that taught by Close, for achieving expected advantages thereof, such as improved ventilation and lighter weight. 
In view of Smock, it would have been obvious to one of ordinary skill in the art to construct the roof of the structure of Lewin, as modified, such that it can be coupled/decoupled for independent operations, in a manner similar to that taught by Smock, for achieving expected advantages thereof, such as enhancing operational flexibilities, wherein the railcar can be loaded/unloaded from the top. The structure of Lewin, as modified, is considered to include a combination of features as recited in instant claims 22 and 27.
Regarding instant claim 23, consider the doors comprising sections 45, 47 of Lewin, wherein the sections are configured to form the door extendable in a vertical direction.
Regarding instant claims 24 and 28, wherein the second side walls of Lewin are considered as being corresponding to the lower non-adjustable sides of the railcar (C8:11).
Regarding instant claims 25 and 29, consider deck 17 or 19 of Lewin.
Claims 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 25, 29 above, and further in view of Hart (US 7,094,013).
Hart (Figs. 15-17) shows railcar deck 52 attached to post 18 of a wall of a railcar by mechanical fasteners. In view of Hart, it would have been obvious to one of ordinary skill in the art to further attach the deck of Lewin to the railcar side walls by using mechanical fasteners, similar to that taught by Hart, so as to achieve a secure support for the deck.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 7 of U.S. Patent No. US 10,442,445. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include combinations of features of the application claims.
Claims 22-23 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6 of U.S. Patent No. US 10,597,046. Although the claims at issue are not identical, they are not patentably distinct from each the patent claims are considered to require the structural of features of the application claims.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,597,046 in view of Hart (US 7,094,013). 
Patent claim 6 does not include a fastener for coupling the deck to a wall of the railcar.
Hart (Figs. 15-17) shows railcar deck 52 attached to post 18 of a wall of a railcar by mechanical fasteners. In view of Hart, it would have been obvious to one of ordinary skill in the art to further attach the deck of the railcar of the patent claim to a side wall by using mechanical fasteners, in a manner similar to that taught by Hart, so as to achieve a secure support for the deck. The patent claim, as modified, is considered to require the structural of features of the application claim.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Altman (US 7,226,108) discloses a vehicle have a rear roof that can be coupled/decoupled with the sides of the vehicle. Biaggini (US 4,067,469) discloses an auto-rack railcar having a configuration that allows side loadings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617